PER CURIAM:
Following a jury trial in the Circuit Court of Boone County, Domionte Cheatum was convicted of murder in the second degree, robbery in the first degree, and armed criminal action. The charges arose from an aborted drug deal and shooting which occurred in Columbia in June 2013. After we affirmed his convictions on direct appeal, Cheatum filed a motion for post-conviction relief pursuant to Supreme Court Rule 29.15. The circuit court denied Cheatum's motion following an evidentiary hearing. Cheatum appeals. He argues that his trial and appellate counsel were ineffective for failing to adequately litigate a claim that the State had violated his constitutional right to a speedy trial. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties which sets forth the reasons for this order. Rule 84.16(b).